IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

      v.                                                          15-CR-149-A

FRANK R. PARLATO, JR. and
CHITRA SELVARAJ,

                                     Defendants.



   GOVERNMENT’S MOTION TO PARTIALLY SEAL REPLY BRIEF (Dkt. 213)

       The government moves to partially seal its reply brief (Dkt. 213) filed in support of the

government’s motion to exclude inadmissible hearsay. See Dkt. 194. As discussed in the

government’s brief, the defendants have stated that they intend to offer deposition testimony

from a deceased witness. Those statements, however, are likely inconsistent with statements

made by that same witness in the grand jury. To show the likely inconsistency, the

government’s reply brief quoted and summarized the witness’s grand jury testimony.

       Federal Rule of Criminal Procedure 6(e)(6) requires that “[r]ecords . . . related to

grand-jury procedings . . . be kept under seal to the extent and as long as necessary to prevent

the unauthorized disclosure of a matter occurring before a grand jury.” The government

therefore moves to seal those parts of its reply brief (Dkt. 213) that quote or summarize the

witness’s grand jury testimony and which therefore disclose a “matter occurring before a

grand jury.”




                                               1
      DATED: Buffalo, New York, October 27, 2020.


      JAMES P. KENNEDY, JR
      United States Attorney

BY:   ELIZABETH R. MOELLERING               BY:     CHARLES M. KRULY
      ELIZABETH R. MOELLERING                       CHARLES M. KRULY
      Assistant U.S. Attorney                       Assistant U.S. Attorney
      United States Attorney’s Office               United States Attorney’s Office
      Western District of New York                  Western District of New York
      138 Delaware Avenue                           138 Delaware Avenue
      Buffalo, New York 14202                       Buffalo, New York 14202
      (716) 843-5872                                (716) 843-5816
      Elizabeth.Moellering@usdoj.gov                Charles.Kruly@usdoj.gov




                                        2
